Citation Nr: 1814104	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-51 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a greater evaluation of bilateral hearing loss, currently 50 percent disabling.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2016 and June 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. From May 18, 2017, the Veteran's bilateral hearing loss has been manifested by a combination of auditory thresholds and speech recognition percentages which are productive of Level XI in both the left and right ear.

2. In an August 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus; he did not appeal this decision, nor did he submit new and material evidence within one year of this decision.

3. Additional evidence associated with the claims file since the August 2003 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate the claim for service connection for tinnitus, and it raises a reasonable possibility of substantiating the claim.

4. The Veteran's currently diagnosed tinnitus had its onset during service.




CONCLUSIONS OF LAW

1. The criteria for a disability rating of 100 percent for bilateral hearing loss from May 18, 2017 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2017).

2. The August 2003 rating decision in which the RO denied the claim of entitlement to service connection for tinnitus is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

3. As evidence received since the August 2003 rating decision is new and material, the criteria for reopening the Veteran's service-connection claim for tinnitus, are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned an initial 50 percent rating under Diagnostic Code (DC) 6100.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIa, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  Under 38 C.F.R. § 4.86, an exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

In a January 2017 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 50 percent rating effective May 5, 2016.  Thereafter, the 
Veteran filed his claim for an increased rating for bilateral hearing loss on May 18, 2017.  Included with the claim were the results of a private audiometric examination. 

The Veteran underwent a private Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) examination in May 2017, which revealed the following puretone thresholds, in decibels, as follows:





HERTZ



500 
1000
2000
3000
4000
RIGHT
60
80
80
75
85









HERTZ



500
1000
2000
3000
4000
LEFT
70
60
75
65
75







The puretone threshold average was 80 in the right ear and 69 in the left ear Maryland CNC Test revealed speech recognition ability of 32 percent in the right ear and 28 percent in the left ear.  The examiner certified that the use of the Veteran's speech discrimination scores was appropriate.  Based on Table VI, the Veteran's audiometric test results equate to Level XI hearing in the right ear and Level XI hearing in the left ear.  38 C.F.R. § 4.85. 

In June 2017, the Veteran attended a VA hearing examination.  The examiner stated that they were "unable to obtain consistent results.  The test results revealed poor interest reliability.  Test results are considered invalid and unreliable and therefore were not reported."

Based on the available evidence of record, notably the May 2017 private audiological examination, the Board finds that the Veteran's bilateral hearing loss has manifested at Level XI.  As such, the Veteran is entitled to a rating of 100 percent for his bilateral hearing loss.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

III. New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. § 3.160 (d), 20.200, 20.201, 20.202, 20.302(a) (2017).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C. § 5108 (West 2012).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for tinnitus was denied in an August 2003 rating decision.  At the time of the August 2003 rating decision, the evidence of record included his military personnel records, service medical records, and VA treatment records and a VA audiological examination.

The Veteran did not enter a notice of disagreement with that decision nor did he perfect a timely appeal through the submission of a VA Form 9.  No further communication regarding the aforementioned claim was received until May 2016 when the Veteran submitted a VA 21-526EZ Claim for Compensation to reopen such claim.  Therefore, the August 2003 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Evidence added to the record since the August 2003 rating decision includes medical evidence suggesting tinnitus is the result of the Veteran's active service. 

The Board finds that such evidence is new because it was not before the RO at the time of the August 2003 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.

IV. Service Connection

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, including tinnitus, and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As an organic disease of the nervous system, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that his tinnitus is a result of his active duty service.  Following a review of the record, the Board finds that service connection for tinnitus is warranted.

The Veteran has a current diagnosis of tinnitus.  See May 2017 private audiological examination.

The Veteran's service treatment records show no complaint of, treatment, or diagnosis of tinnitus.  However, the evidence demonstrates in-service noise exposure based on the Veteran's military occupational specialty of Small Arms Mechanic.

In a July 2013 VA audiological examination, the Veteran reported occasional bilateral tinnitus with unclear onset time.  He described the tinnitus as a "ring and buzz" that occurs once a month and lasts 2-3 minutes at a time.  The examiner opined that "After review of the c-file, there is no evidence in the service medical records to support a claim of tinnitus during military service or shortly after service.  Therefore due to lack of evidence, and unclear onset time of symptoms as reported by the veteran, it is my opinion that it is not at least as likely as not that tinnitus is related to military service."

In a November 2016 Health Hearing Associates Hearing Loss and Tinnitus DBQ, the examiner stated that after reviewing the Veteran's service treatment records it is her opinion that it is more likely than not that the Veteran's tinnitus is related to his military noise exposure and it may have worsened as a civilian.  This opinion is based on case history of excessive noise from while in service as a small arms mechanic, and onset of tinnitus being while in service after exposure to hazardous noise from cannon fire. 

In a January 2017 VA audiological examination, the Veteran did not report recurrent tinnitus and the examiner notes that the Veteran denies having any tinnitus or head noises.

In a May 2017 private Hearing Loss and Tinnitus DBQ, the examiner opined that the Veteran has a diagnosis of clinical hearing loss and it is at least as likely as not that the Veteran's tinnitus is a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  Further, he notes that it is at least as likely as not that the tinnitus was caused by a result of military noise exposure. 

In June 2017, the Veteran attended a VA hearing examination.  The examiner stated that they were "unable to obtain consistent results.  The test results revealed poor interest reliability.  Test results are considered invalid and unreliable and therefore were not reported."

Based on the foregoing evidence, the Board finds that the evidence is in relative equipoise as there are both positive and negative opinions addressing the etiology of the Veteran's tinnitus.  As such, all reasonable doubt is resolved in the Veteran's favor, and service connection for tinnitus is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a 100 percent rating for bilateral hearing loss is granted as of May 18, 2017, subject to the law and regulations governing the award of monetary benefits.

New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


